Case 3:19-cr-00019-GMG-RWT Document 44 Filed 03/26/19 Page 1 of 5 PageID #: 98



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

  UNITED STATES OF AMERICA,

                         Plaintiff,

  v.                                               Case No.: 3:19CR19
                                                   (GROH)

  CHRISTOPHER LEE YATES,

                         Defendant.


              INITIAL SCHEDULING ORDER ON ORIGINAL INDICTMENT

        On March 26, 2019, came the United States of America by Jeffery Finucane,

 Assistant United States Attorney, and also came Defendant, CHRISTOPHER LEE

 YATES, in person and by his counsel, Kevin D. Mills, Esq., for an arraignment in the

 above-styled criminal action. The Magistrate Judge, in open court, determined that

 Defendant had received a copy of the original indictment. Defendant waived reading of

 the original indictment and entered a not guilty plea to the charges against him.

 Accordingly, the Court sets the following disclosure, pre-trial and trial dates:

        IT IS ORDERED THAT:

        (1)    Pursuant to the Defendant’s request, the United States Attorney shall

 provide Defendant's counsel with copies of pre-trial discovery and inspection on or

 before April 2, 2019.

        Defendant shall provide reciprocal discovery pursuant to LRCrP 16.01(c) on or

 before April 9, 2019.

        Any declination of disclosure, additional discovery or inspection and additional

 evidence shall be in accordance with LRCrP16.02, 16.03, and 16.04.
Case 3:19-cr-00019-GMG-RWT Document 44 Filed 03/26/19 Page 2 of 5 PageID #: 99



         (2)   Exculpatory evidence shall be disclosed on or before April 2, 2019.

 LRCrP 16.05.

         (3)   All motions, including any motion for a bill of particulars pursuant to Rule

 7(f) of the Federal Rules of Criminal Procedure and LRCrP 47.01, shall be filed on or

 before April 16, 2019. All such motions shall contain or be accompanied by a

 memorandum or brief presented at the time of filing setting forth the reasons and legal

 support for granting such motion. If this memorandum or brief is not presented at the

 time of filing, the motion will be dismissed.

         (4)   Responses to all such motions with legal support or memorandum shall be

 filed on or before April 23, 2019.

         (5)   A hearing on all motions, if referred to the Magistrate Judge by the Court,

 shall be held by the Magistrate Judge on April 24, 2019, at 1:30 p.m. If any of the pre-

 trial motions require the taking of testimony, the party offering the testimony shall notify

 the Magistrate Judge's Chambers seven (7) days prior to the hearing to obtain a court

 reporter for the hearing. The defendant shall be present at the hearing on all pre-trial

 motions. The United States Marshals Service requires that subpoenas for witnesses be

 issued ten days prior to the date of the hearing in order for them to be able to serve

 them.

         (6)   Rule 404(b), Giglio, and Roviaro evidence shall be disclosed on or before

 April 16, 2019. LRCrP16.06.

         (7)   It is requested that the government disclose materials described in 18

 U.S.C. § 3500 (Jencks Act material) on or before April 16, 2019.
Case 3:19-cr-00019-GMG-RWT Document 44 Filed 03/26/19 Page 3 of 5 PageID #: 100



        (8)    All proposed voir dire questions, motions in limine (which must be limited

 to matters actually in dispute) and proposed jury instructions shall be submitted by

 counsel to the Court and opposing counsel on or before April 18, 2019.

        The proposed jury instructions will (1) contain the style of the case, (2) the name

 of the party submitting the jury instructions, (3) be separately and consecutively

 numbered, (4) state by title the subject matter of the instruction, and (5) include a

 recorded citation of authority in support of the proposed jury instruction.

        Objections to opposing counsel’s instructions of law are due in writing no later

 than the last working day before trial.

        Counsel are required to provide to the court by email the voir dire and

 instructions in WordPerfect or Microsoft Word format. Please contact the Chief District

 Judge’s Chambers for an email address prior to filing.

        (9)    By April 16, 2019, counsel for each party shall file with the United States

 Clerk's Office, Martinsburg Division and serve upon opposing counsel a list of probable

 witnesses and possible witnesses (identified as such), but not whether or not the

 Defendant shall be a witness. The list shall state the full name and address of each

 witness and shall also contain a brief statement of the subject matters to be covered by

 each witness. Expert witnesses and record custodians, shall be identified as such on

 the list. LRCrP16.07.

        (10)   By April 16, 2019, counsel for each party shall file with the United States

 Clerk's Office, Martinsburg Division and serve upon opposing counsel a list of exhibits to

 be offered at trial. In addition, counsel for each party shall number the listed exhibits

 with evidence tags which may be obtained from the Clerk and shall exchange a
Case 3:19-cr-00019-GMG-RWT Document 44 Filed 03/26/19 Page 4 of 5 PageID #: 101



 complete set of marked exhibits with opposing counsel (except for large or voluminous

 items or other exhibits that cannot be reproduced easily). LRCrP16.08. Further, each

 party shall deliver to the Clerk’s Office a courtesy copy of their marked exhibits for the

 Court’s review and preparation for trial. Each party shall retain the original exhibits,

 which are to be tendered to the Clerk at trial.

        (11)       If this matter results in the formulation of a plea agreement, counsel shall

 submit to the Court the executed plea agreement or an unexecuted final proposed

 agreement by April 30, 2019.

        (12)        A pre-trial conference in this case will be held on May 2, 2019, at 9:30

 a.m., before the Honorable Gina M. Groh, to discuss all pending matters and to confirm

 the trial date.

        (13) Jury selection in this matter will be conducted before the Court at the
 following time and place:

                   W. Craig Broadwater Federal Building and U.S. Courthouse
                                     217 West King Street
                               Martinsburg, West Virginia 25401

                          Second Floor before Chief District Judge Groh

                                     May 7, 2019, at 9:00 a.m.

        (14)       Trial will commence upon completion of jury selection in all cases

 scheduled for trial.

        IF A PARTY DESIRES TO FILE A MOTION FOR A CONTINUANCE OF A

 TRIAL OR ANY OTHER SCHEDULED EVENT, COUNSEL FOR THAT PARTY

 SHALL, PRIOR TO THE FILING OF ANY MOTION, MEET AND CONFER WITH

 OPPOSING COUNSEL AND AGREE UPON THREE NEW DATES SHOULD THE

 MOTION BE GRANTED AND THAT INFORMATION SHALL BE INCLUDED IN THE
Case 3:19-cr-00019-GMG-RWT Document 44 Filed 03/26/19 Page 5 of 5 PageID #: 102



 MOTION. IF COUNSEL FOR THE OPPOSING PARTY OBJECTS TO A

 CONTINUANCE, THAT FACT SHALL ALSO BE NOTED IN THE MOTION.

        (15)   Defendant shall appear at every scheduled matter including, but not

 limited to, motion hearing, pretrial conference, trial and every other proceeding. If

 incarcerated, the U.S. Marshal Service are directed to transport the Defendant.

        (16)    Defense counsel shall notify the Clerk of Court in writing at least a week

 in advance if the services of an interpreter are required for a hearing or trial.

        IT IS FURTHER ORDERED that Defendant be REMANDED to the custody of

 the U.S. Marshals Service.

        The Clerk of the Court is directed to provide a copy of this Order to parties who

 appear pro se and all counsel of record, as applicable, as provided in the Administrative

 Procedures for Electronic Case Filing in the United States District Court for the Northern

 District of West Virginia.

        DATED: 3-26-2019
